Name: 81/1064/EEC: Council Decision of 15 December 1981 on the conclusion of the Agreement in the form of an exchange of letters amending the Agreement establishing fishing arrangements between the European Economic Community and the Kingdom of Norway for 1981
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-31

 Avis juridique important|31981D106481/1064/EEC: Council Decision of 15 December 1981 on the conclusion of the Agreement in the form of an exchange of letters amending the Agreement establishing fishing arrangements between the European Economic Community and the Kingdom of Norway for 1981 Official Journal L 388 , 31/12/1981 P. 0044+++++( 1 ) OJ NO C 287 , 9 . 11 . 1981 , P . 141 . ( 2 ) OJ NO L 87 , 1 . 4 . 1981 , P . 18 . ( 3 ) OJ NO L 226 , 29 . 8 . 1981 , P . 48 . COUNCIL DECISION OF 15 DECEMBER 1981 ON THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS AMENDING THE AGREEMENT ESTABLISHING FISHING ARRANGEMENTS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF NORWAY FOR 1981 ( 81/1064/EEC )$$ THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS ESTABLISHING FISHING ARRANGEMENTS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF NORWAY FOR 1981 ( 2 ) WAS SIGNED IN BRUSSELS ON 11 MAY 1981 ; WHEREAS , IN JULY 1981 , THE INTERNATIONAL COUNCIL FOR THE EXPLORATION OF THE SEA ( ICES ) REVISED ITS RECOMMENDATIONS ON THE TOTAL ALLOWABLE CATCHES FOR CERTAIN FISH STOCKS IN THE NORTH SEA ; WHEREAS THE COMMUNITY AND NORWAY HELD CONSULTATIONS ON THIS REVISION IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR BY ARTICLE 2 OF THE AGREEMENT ON FISHERIES BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF NORWAY ( 3 ) ; WHEREAS AT THE CONCLUSION OF THESE CONSULTATIONS THE TWO DELEGATIONS INITIALLED AN AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS AMENDING THE AGREEMENT ESTABLISHING FISHING ARRANGEMENTS ; WHEREAS IT IS IN THE COMMUNITY'S INTEREST TO APPROVE THAT AGREEMENT , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS AMENDING THE AGREEMENT ESTABLISHING FISHING ARRANGEMENTS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF NORWAY FOR 1981 IS HEREBY APPROVED IN THE NAME OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE EXCHANGE OF LETTERS BINDING THE COMMUNITY . DONE AT BRUSSELS , 15 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT D . HOWELL